DETAILED ACTION
This action is in response to the applicant’s reply filed on April 6, 2022.  The claims filed on April 6, 2022 have been entered. Claims 1-6 and 8-22 are pending and addressed below. 

Information Disclosure Statement
The information disclosure statement filed on April 6, 2022 has been considered by the Examiner.

Response to Amendment
In response to the applicant’s amendments to claim 9 to provide further clarity to the tubular member. The rejection of claims 9-15 under 35 USC 112(b) have been withdrawn.
Claims 1 and 9 have been amended. Claim 7 is cancelled. Claims 21-22 are newly added. Claims 1-6 and 8-22 are pending and addressed below.

Response to Arguments
In response to the applicant’s reply indicating the location of the “air pocket” as recited in claim 5, the objections to the drawings have been withdrawn.

Applicant’s arguments, with respect to claims 1-4 and 8 have been fully considered and are persuasive.  The rejections of claims 1-4 and 8 has been withdrawn. Applicant has amended claim 1 to include previously indicated allowable subject from dependent claim 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Tinnen, US 2014/0008085 (hereinafter Tinnen)”, “herein Yong et al., US 2017/0022783 (hereinafter Yong)”, and “herein Robb et al., US 6,161,622 (hereinafter Robb)”, for the following reasons:
Tinnen discloses an apparatus and method for temporarily preventing fluid flow (well barrier) through a casing string (through casing 102) in an oil and gas well (Fig 1a-1c, par [0056]), the apparatus comprising: 
a first tubular member (production tubing 106);
a second tubular member (sealing arrangement 108) coupled to the tubular member (see Fig 1a- 1c) and having a valve (valve manifold) that, when opened, permits fluid flow from an interior (along line 115) of the second tubular member into a fluid channel (flow channel 201) of the second tubular member (counter system 112 operates a valve manifold so that a pressurized fluid is lead into the activation system 113 through the flow channel 201, par [0064]); and
a sleeve (lock/cover sleeve 208) arranged coaxially between the first tubular member (106) and the second tubular member (108) adjacent to the fluid channel (201) (see Fig 1a-1c), the sleeve having an elastomer member (elastomeric membrane 212 attached to barrier 114) attached thereto that serves to separate an interior of the first tubular member (interior bore above barrier 114) from the interior of the second tubular member (interior bore below barrier 114).
Tinnen fails to disclose the sleeve configured to slide over an outer surface of the first tubular member in response to fluid pressure in the fluid channel.

Yong discloses an apparatus and method for temporarily preventing fluid flow through a casing string in an oil and gas well (a downhole pressure isolation tool for a tubing string of a casing string, abstract, Fig 1, par [0003]), the apparatus comprising:
a first tubular member (upper coupling 18 with threaded connection may be threaded with a casing string, tubular, string, tubing or other tubular element, par [0037]);
a second tubular member (housing 12) coupled to the tubular member (at 18) (See Fig 1, par [0037]), and having a valve (rupturable membrane 30b) that, when opened, permits fluid flow from an interior (19a) of the second tubular member (12) into a fluid channel (head space 31) of the second tubular member (rupture permits fluid to flow into head space 31, par [0040]); and
a sleeve (piston 26) arranged coaxially between the first tubular member and the second tubular member adjacent to the fluid channel (31) (see Fig 1-2), the sleeve having an frangible member (disk 14) attached thereto that serves to separate an interior of the first tubular member from the interior of the second tubular member (disk 14 separates intermediate bore 19c from upper bore 19a) (see Fig 1-2).
Yong fails to disclose the sleeve configured to slide over an outer surface of the first tubular member in response to fluid pressure in the fluid channel or the sleeve having an elastomer member attached thereto that serves to separate an interior of the first tubular member from the interior of the second tubular member.

Robb discloses an apparatus and method for temporarily preventing fluid flow through a casing string in an oil and gas well (apparatus and method for actuating plug apparatus in subterranean well, abstract), the apparatus comprising:
a first tubular member (outer housing assembly 12a);
a second tubular member (unnumbered tubular threaded to housing 12a, see Fig 2A) coupled to the tubular member (12a) and having a valve (rupture disk 26 can or other fluid barrier can be utilized to block fluid communication, col 3, In 37-44); and
a sleeve (sleeve 32) arranged coaxially between the first tubular member (12a) and the second tubular member (unnumbered tubular member shown in Fig 2A) adjacent to the fluid channel (fluid passage 22a), the sleeve (32) configured to slide over an outer surface of the first tubular member (12a) (sleeve 32 is reciprocally disposed between housing 12a and unnumbered tubular member) in response to fluid pressure in the fluid channel (when a predetermined fluid pressure is applied to port 24a, shear pins 34 will shear, and the fluid pressure will downwardly displace the sleeve 32 relative to the housing assembly 12a) an elastomer member (elastomeric end closures 20a) attached thereto that serves to separate an interior of the first tubular member (12a) from the interior of the second tubular member (unnumbered tubular member in Fig 2a). 
Robb does not disclose a valve in that, when opened, permits fluid flow from an interior of the second tubular member into a fluid channel of the second tubular member or the sleeve having an elastomer member attached thereto. 

Tinnen, Yong, and Robb fail to suggest alone, or in combination, the limitations of “wherein the sleeve and the top sub define a pocket area between the sleeve and a downhole end of the top sub and the debris barrier is withdrawn into the pocket area when the sleeve moves uphole along the top sub” as recited in claim 1, “a valve in that, when opened, permits fluid flow from an interior of the second tubular member into a fluid channel of the second tubular member and the sleeve configured the sleeve configured to slide over an outer surface of the first tubular member in response to fluid pressure in the fluid channel” as recited in claims 9 and 16, and “wherein the sleeve is configured to move uphole along the top sub in response to fluid pressure in the fluid channel such that the debris barrier is withdrawn from a fluid flow path through the interior bores of the top sub and the middle sub” as recited in claim 21.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676